DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is responsive to the Remarks and Amendments filed on 3-23-2021. As directed, claims 1-8, and 10-16 have been amended, claim 9 was previously cancelled, and no claims have been added. Thus, claims 1-8 and 10-16 are pending in the current application.

Response to Amendment
Applicant has amended claims 1 and 8 to address minor informalities. The previously held claim objections are hereby withdrawn.
Applicant has amended claims 2-3, 6-7, 10-12, and 14-16 to recite an/the “airway housing” in accordance with suggested language in the previously outlined 112(b) rejection. The previously held rejections are hereby withdrawn. Examiner notes that claim 1 was amended to recite “a housing” rather than an “airway housing” which is objected to below.
Applicant has amended claims 4 and 13 to address an indefiniteness rejection. However, the amendments do not clarify the claim scope, and as such, the rejection is maintained herein.
No outstanding drawing objections are currently made of record.

Response to Arguments
Applicant argues (at page 7, paragraphs 1-7 and page 8, paragraphs 1-3) that the Hale reference used in the 103 rejections of record teach away from using the antistatic materials of Snyder because the Hale reference teaches a method of vaporizing a inhalant rather than a pressurized delivery method, and further that the vaporization method disclosed by Hale would not encounter static conditions in the inhalant because it’s not a pMDI device, and it was not known at the time of the invention that heating a medicament would create electrostatic charge of said medicament. 
Examiner respectfully disagrees. The Snyder reference is relied on only for its teaching of antistatic materials, not for its actuation method. Further, at paragraph 314, Hale explicitly discloses that recovery of the medicament on the order of 90 percent or greater is only achieved after the substrate and the testing chamber (i.e. the experimental airway housing) are washed to recover the remainder of the medicament within the testing chamber. The percentage of medicament recovered from the filter, which in the experimental setup mimics the respiratory organs of the user, is just under 60%, such that the delivery of the medicament to the user is measured to be around 60%. Thus, Hale discloses that at least a portion of the medicament is lost due to the medicament depositing on the airway. Such deposition is already known in the art, using at least Snyder as an example, and thus, providing antistatic materials to the airway housing disclosed by Snyder is prima facie 
Applicant makes similar argues with respect to the secondary references used in the remaining 103 rejections, namely O’Callaghan and Geiger (at pages 8, final two paragraphs and page 9, paragraphs 1-5). For the same reasons as stated above (i.e., Hale does indicate that there is a medicament lost to the interior of the testing chamber), these arguments are not deemed persuasive. The rejections of claims 1, 2, 6, 10-11, and 15 employing Hale and O’Callaghan are maintained below. The rejections of claims 1-5, and 10-14 employing Hale and Geiger are also maintained below.

Claim Objections
Claim 1 is objected to because of the following informalities:  
-Line 3 recites the limitation “a housing” which is subsequently referred to throughout the remaining claims as an/the “airway housing”. Examiner suggests amending this limitation to recite “an airway housing” for consistency throughout the claims. If this change is made, claim 2 should also be amended to read “the airway housing”
Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  
-Line 11 recites the limitation “the airway” which has not been previously introduced. Examiner suggests amending this limitation to recite “an airway” for clarity throughout the claims  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4 and 13, the limitation “a stacking of stainless steel/copper/copper/stainless steel layers” renders the claim scope indefinite. It is unclear whether Applicant intends the composition to be made up of 4 layers comprising, in order, a stainless steel layer, a copper layer, another copper layer, and an additional stainless steel layer, if Applicant intends to the composition to be made up of a stainless steel layer followed by a copper layer or a copper layer followed by a stainless steel layer, or if Applicant intends the conductive material to be made from either copper or stainless steel layers. Further, Applicant is silent in their disclosure as to any illuminating information regarding this limitation, as it is recited in the Specification as either a “stainless steel/copper/copper/stainless steel” composition, or “stainless steel/copper/copper/stainless steel layers” as claimed. Examiner is interpreting this limitation in accordance with the plain meaning of a forward slash (/) which generally indicates one thing or another. Therefore, the limitation “stainless steel/copper/copper/stainless steel” is being interpreted to refer to layers of either copper or stainless steel.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-2, 7-8, 10-11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hale (US 2007/0122353) in view of Snyder (US 2008/0257345).
Regarding claim 1, Hale discloses a device (30) for delivering a thermal condensation aerosol (paragraph 290, lines 3-6; Fig. 2A) comprising: 
a solid support, a thin layer of a drug composition coated on the solid support (paragraph 274, lines 1-5),
a housing (outer wall of 32) (paragraph 290, lines 7-8; Fig. 2A), defining an airway (paragraph 291, lines 1-4 disclose that the medicament “becomes entrained in a stream of air”, thus the airway is defined as the space within airway housing 32 where aerosol is entrained by the user’s inhalation; Fig. 2A also depicts the airflow into and out of the device 30),
oC and produces substantially complete vaporization of the drug composition from the solid support within a period of 2 seconds (paragraph 294, lines 1-4 and 12-21). 

    PNG
    media_image1.png
    225
    466
    media_image1.png
    Greyscale

Hale is silent regarding the material composition of the housing, thus fails to disclose that the housing comprises an antistatic material.
However, Snyder teaches an aerosol medication delivery apparatus (50) including a housing (4) (paragraph 28, lines 1-6; Fig. 1) wherein the housing (4) comprises an antistatic material (paragraph 39, lines 1-3). Snyder further teaches that the use of an antistatic material for the housing improves the consistency of the medicament delivery because the aerosol generated by the device is less likely to be attracted to the interior surface of the housing during delivery (paragraph 10, lines 6-12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Hale with Snyder’s teachings to provide a delivery device with a housing comprised of an antistatic 
Regarding claim 2, Hale in view of Snyder disclose the device of claim 1, as discussed above.
Snyder further discloses that the antistatic material can be coated on an inner wall of an airway housing (chamber housing 4 can be coated with an antistatic material per paragraph 45, lines 6-10).  
Regarding claim 7, Hale in view of Snyder disclose the device of claim 1, as discussed above.
Snyder further discloses the device wherein the antistatic material is comprised of antistatic plastics applied as airway housing materials (chamber housing 4 is comprised of antistatic plastic; paragraph 39, lines 1-3).  
Regarding claim 8, Hale in view of Snyder disclose the device of claim 1, as discussed above.
Hale discloses that the thermal condensation aerosol can comprise several different drugs (see complete list in paragraphs 157-207).
Snyder discloses that medication particles, when aerosolized, have a tendency to charge (i.e. are attracted to the inner surface of a delivery device) absent the use of antistatic materials (paragraph 10, lines 6-12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the aerosol particles of the condensation 
Regarding claim 10, Hale discloses a method for producing drug condensation aerosol to a patient by inhalation in a drug delivery device (e.g. device 30) (abstract, lines 1-3 and 9-11; paragraph 290, lines 3-6), wherein the condensation aerosol is formed by heating a thin layer (42) containing the drug on a solid support (38) to produce a vapor of the drug (abstract, lines 5-7; paragraph 51, lines 4-6; paragraph 290, lines 7-15), Page 2 of 4wherein the heating is via breath actuation (paragraph 103, lines 5-21), and wherein a heat source supplies heat to the solid support at a rate that achieves a support temperature of at least 300oC and produces substantially complete vaporization of the drug composition from the solid support within a period of 2 seconds (paragraph 294, lines 1-4 and 12-21) and condensing the vapor to form a condensation aerosol characterized by less than 10% drug degradation products by weight (abstract, lines 3-4; paragraph 51, lines 4-8), and an MMAD of less than 5 microns (abstract, lines 4-5; paragraph 51, lines 8-9), and wherein the vapor is condensed through cooling in an airway (paragraph 264, lines 1-5; paragraph 289, lines 1-3). 
Hale further discloses that the device (30) includes an airway housing (housing 32) (paragraph 290, lines 7-8; Fig. 2A), but is silent regarding the material composition of the airway housing, thus fails to disclose that the airway housing comprises an antistatic material.
However, Snyder teaches an aerosol medication delivery apparatus (50) including an airway housing (4) (paragraph 28, lines 1-6; Fig. 1) wherein the airway (4) comprises an antistatic material (paragraph 39, lines 1-3). Snyder further teaches that the use of an antistatic material for the airway improves the consistency of the medicament delivery because the aerosol 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Hale with Snyder’s teachings to provide a delivery device with an airway comprised of an antistatic material so that the consistency of the medicament delivery is improved by virtue of the antistatic material, as the aerosol generated by the device is less likely to be attracted to the interior surface of the housing during delivery to a user.
Regarding claim 11, Hale in view of Snyder disclose the device of claim 10, as discussed above.
Snyder further discloses that the antistatic material can be coated on the inner wall of the airway housing (chamber housing 4 can be coated with an antistatic material per paragraph 45, lines 6-10).  
Regarding claim 16, Hale in view of Snyder disclose the device of claim 10, as discussed above.
Snyder further discloses the device wherein the antistatic material is comprised of antistatic plastics applied as airway housing materials (chamber housing 4 is comprised of antistatic plastic; paragraph 39, lines 1-3).  
Claims 1-2, 6, 10-11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hale (US 2007/0122353) in view of O’Callaghan (WO 9311817).
Regarding claim 1, Hale discloses a device (30) for delivering a thermal condensation aerosol (paragraph 290, lines 3-6; Fig. 2A) comprising: 

a housing (outer wall of 32) (paragraph 290, lines 7-8; Fig. 2A), defining an airway (paragraph 291, lines 1-4 disclose that the medicament “becomes entrained in a stream of air”, thus the airway is defined as the space within airway housing 32 where aerosol is entrained by the user’s inhalation; Fig. 2A also depicts the airflow into and out of the device 30),
wherein the housing (outer wall of 32) cools a drug vapor which is generated by heating the drug composition to form a condensation aerosol (paragraph 264, lines 1-5; paragraph 289, lines 1-3), wherein the heating is via breath actuation (paragraph 103, lines 5-21), and wherein a heat source supplies heat to the solid support at a rate that achieves a support temperature of at least 300oC and produces substantially complete vaporization of the drug composition from the solid support within a period of 2 seconds (paragraph 294, lines 1-4 and 12-21). 

    PNG
    media_image1.png
    225
    466
    media_image1.png
    Greyscale

Hale is silent regarding the material composition of the housing, thus fails to disclose that the housing comprises an antistatic material.
However, O’Callaghan teaches an aerosol delivery device (1) wherein the housing (9) is comprised of an antistatic material (abstract, lines 1-4). O’Callaghan further teaches that the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that an antistatic material could be applied to the inner wall of the housing to reduce the tendency for aerosolized particles to be attracted to the inner surface of the device, as taught by O’Callaghan.
Regarding claim 2, Hale in view of O’Callaghan disclose the device of claim 1, as discussed above.
O’Callaghan further discloses that the antistatic material can be coated on the inner wall of the airway housing (abstract, lines 1-4).  
Regarding claim 6, Hale in view of O’Callaghan disclose the device of claim 1, as discussed above.
O’Callaghan teaches that the antistatic material applied to the airway (9) is comprised of an antistatic spray (abstract, lines 1-4).
Regarding claim 10, Hale discloses a method for producing drug condensation aerosol to a patient by inhalation in a drug delivery device (e.g. device 30) (abstract, lines 1-3 and 9-11; paragraph 290, lines 3-6), wherein the condensation aerosol is formed by heating a thin layer (42) containing the drug on a solid support (38) to produce a vapor of the drug (abstract, lines 5-7; paragraph 51, lines 4-6; paragraph 290, lines 7-15), Page 2 of 4wherein the heating is via breath actuation (paragraph 103, lines 5-21), and wherein a heat source supplies heat to the solid support at a rate that achieves a support temperature of at least 300oC and produces substantially complete vaporization of the drug composition from the solid support within a period of 2 seconds (paragraph 294, lines 1-4 and 12-21) and condensing the vapor to form a condensation aerosol 
Hale further discloses that the device (30) includes an airway (housing 32) (paragraph 290, lines 7-8; Fig. 2A), but is silent regarding the material composition of the airway housing, thus fails to disclose that the airway housing comprises an antistatic material.
However, O’Callaghan teaches an aerosol delivery device (1) wherein the airway housing (9) is comprised of an antistatic material (abstract, lines 1-4). O’Callaghan further teaches that the antistatic spray also aids in reducing the tendency for particles of the delivered medicament to be attracted to the inner surface of the device (abstract, lines 3-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that an antistatic material could be applied to the inner wall of the airway to reduce the tendency for aerosolized particles to be attracted to the inner surface of the device, as taught by O’Callaghan.
Regarding claim 11, Hale in view of O’Callaghan disclose the device of claim 10, as discussed above.
O’Callaghan further discloses that the antistatic material can be coated on the inner wall of the airway housing (abstract, lines 1-4).  
Regarding claim 15, Hale in view of O’Callaghan disclose the device of claim 10, as discussed above.
O’Callaghan teaches that the antistatic material applied to the airway housing (9) is comprised of an antistatic spray (abstract, lines 1-4).
Claims 1-5, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hale (US 2007/0122353) in view of Geiger (US 2008/0210225).
Regarding claim 1, Hale discloses a device (30) for delivering a thermal condensation aerosol (paragraph 290, lines 3-6; Fig. 2A) comprising: 
a solid support, a thin layer of a drug composition coated on the solid support (paragraph 274, lines 1-5),
a housing (outer wall of 32) (paragraph 290, lines 7-8; Fig. 2A), defining an airway (paragraph 291, lines 1-4 disclose that the medicament “becomes entrained in a stream of air”, thus the airway is defined as the space within airway housing 32 where aerosol is entrained by the user’s inhalation; Fig. 2A also depicts the airflow into and out of the device 30),
wherein the housing (outer wall of 32) cools a drug vapor which is generated by heating the drug composition to form a condensation aerosol (paragraph 264, lines 1-5; paragraph 289, lines 1-3), wherein the heating is via breath actuation (paragraph 103, lines 5-21), and wherein a heat source supplies heat to the solid support at a rate that achieves a support temperature of at least 300oC and produces substantially complete vaporization of the drug composition from the solid support within a period of 2 seconds (paragraph 294, lines 1-4 and 12-21). 

    PNG
    media_image1.png
    225
    466
    media_image1.png
    Greyscale


However, Geiger teaches an antistatic spacer consisting of a chamber (22) wherein an inner wall of the chamber (22) is formed of an antistatic material (60) (paragraph 59, lines 1-8; paragraph 75, lines 1-4; Figs. 1 and 11). Geiger further teaches that the antistatic material (60) ensures that condensation and attraction of the inhalant does not occur (paragraph 59, lines 1-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of the device disclosed by Hale with Geiger’s teaching of an antistatic material on the inner wall for the purpose of ensuring that the inner wall does not promote condensation or attraction of the inhalant on the inner wall.
Regarding claim 2, Hale in view of Geiger disclose the device of claim 1, as discussed above.
Geiger further discloses that the antistatic material can be coated on the inner wall of the housing (claim 4, lines 1-4 “applied coating”).  
Regarding claim 3, Hale in view of Geiger disclose the device of claim 2, as discussed above.
Geiger discloses that the antistatic material (60) is coated on the inner wall of the chamber (22) (claim 4, lines 1-4 “applied coating”; Fig. 11). In describing appropriate antistatic materials that can be used, Geiger further points to materials in the middle of the triboelectric series (see table “The Triboelectric Series”; paragraph 106: “important to antistatics is the middle of the list where materials that don’t show a strong tendency to behave either way”). In the table, conductive metals such as lead, aluminum, steel, nickel, copper, silver and brass appear in the 
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try a conductive metal as the antistatic material because the conductive metals outlined above appear in the middle of the table, which Geiger indicates leads to a reasonable expectation of success in the application of antistatic materials (see paragraph 106), and further, Geiger identifies only a finite number of material options to choose from (see “The Triboelectric Series” and paragraph 106 which discloses that materials in the middle of the table should be selected), and therefore a prima facie case of obviousness exists (see MPEP 2143.I.E). 
Regarding claim 4, Hale in view of Geiger disclose the device of claim 3, as discussed above.
Geiger, as previously indicated, discloses that the conductive metals used to create the metallized airway on the inner wall should be selected from the middle of the triboelectric series (see table “The Triboelectric Series”; paragraph 106: “important to antistatics is the middle of the list where materials that don’t show a strong tendency to behave either way”). In the table, conductive metals such as lead, aluminum, steel, nickel, copper, silver and brass appear in the middle of the table with weaker tendencies towards a positive or negative charge than materials at the far extremes of the table. 
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use copper as the conductive metal antistatic material because copper appears in the middle of the table, which Geiger indicates leads to a reasonable expectation of success in the application of antistatic materials (see paragraph 106), and further, prima facie case of obviousness exists (see MPEP 2143.I.E). Further, Geiger indicates that the effect of the antistatic layer (60) is intensified by forming the core and outer layers (54, 56) of similarly antistatic layers (paragraph 76, lines 3-7: Geiger indicates that the cover layer 54 and core 56 which is the outer wall of the chamber 22, have similar electrical and physical qualities as the antistatic layer 60 for the purpose of intensifying the antistatic attributes of the device). Thus, layers 54, 56, and 60 could reasonably all be chosen to form a stacking of copper layers.
Regarding claim 5, Hale in view of Geiger disclose the device of claim 1, as discussed above. Geiger further discloses that the antistatic material (60) is comprised of a metallic tape applied to the inner wall (claim 1, lines 6-9: tubular body has an antistatic layer adhered to the inner surface; see table “The Triboelectric Series”; paragraph 106: “important to antistatics is the middle of the list where materials that don’t show a strong tendency to behave either way”; conductive metals such as lead, aluminum, steel, nickel, copper, silver and brass appear in the middle of the table with weaker tendencies towards a positive or negative charge than materials at the far extremes of the table) and an outer wall of the airway (22) (paragraph 76, lines 3-7: Geiger indicates that the cover layer 54 which is the outer wall of the chamber 22, have similar electrical and physical qualities as the antistatic layer 60 for the purpose of intensifying the antistatic attributes of the device).  
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try a conductive metal tape as the antistatic material because the conductive metals outlined above appear in the middle of the table, which Geiger prima facie case of obviousness exists (see MPEP 2143.I.E). Still further, it would have been obvious to one of ordinary skill in the art to apply the metallic tape to the outer wall of the airway for the purpose of intensifying the antistatic attributes of the device.
Regarding claim 10, Hale discloses a method for producing drug condensation aerosol to a patient by inhalation in a drug delivery device (e.g. device 30) (abstract, lines 1-3 and 9-11; paragraph 290, lines 3-6), wherein the condensation aerosol is formed by heating a thin layer (42) containing the drug on a solid support (38) to produce a vapor of the drug (abstract, lines 5-7; paragraph 51, lines 4-6; paragraph 290, lines 7-15), Page 2 of 4wherein the heating is via breath actuation (paragraph 103, lines 5-21), and wherein a heat source supplies heat to the solid support at a rate that achieves a support temperature of at least 300oC and produces substantially complete vaporization of the drug composition from the solid support within a period of 2 seconds (paragraph 294, lines 1-4 and 12-21) and condensing the vapor to form a condensation aerosol characterized by less than 10% drug degradation products by weight (abstract, lines 3-4; paragraph 51, lines 4-8), and an MMAD of less than 5 microns (abstract, lines 4-5; paragraph 51, lines 8-9), and wherein the vapor is condensed through cooling in an airway (paragraph 264, lines 1-5; paragraph 289, lines 1-3).  
Hale further discloses that the device (30) includes an airway (housing 32) (paragraph 290, lines 7-8; Fig. 2A), but is silent regarding the material composition of the airway housing, thus fails to disclose that the airway housing comprises an antistatic material.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the airway of the device disclosed by Hale with Geiger’s teaching of an antistatic material on the inner wall for the purpose of ensuring that the inner wall does not promote condensation or attraction of the inhalant on the inner wall.
Regarding claim 11, Hale in view of Geiger disclose the method of claim 10, as discussed above.
Geiger further discloses that the antistatic material can be coated on the inner wall of the airway (claim 4, lines 1-4 “applied coating”).  
Regarding claim 12, Hale in view of Geiger disclose the method of claim 10, as discussed above.
Geiger discloses that the antistatic material (60) is coated on the inner wall of the chamber (22) (claim 4, lines 1-4 “applied coating”; Fig. 11). In describing appropriate antistatic materials that can be used, Geiger further points to materials in the middle of the triboelectric series (see table “The Triboelectric Series”; paragraph 106: “important to antistatics is the middle of the list where materials that don’t show a strong tendency to behave either way”). In the table, conductive metals such as lead, aluminum, steel, nickel, copper, silver and brass appear in the middle of the table with weaker tendencies towards a positive or negative charge than materials at the far extremes of the table. 
prima facie case of obviousness exists (see MPEP 2143.I.E). 
Regarding claim 13, Hale in view of Geiger disclose the device of claim 12, as discussed above.
Geiger, as previously indicated, discloses that the conductive metals used to create the metallized airway on the inner wall should be selected from the middle of the triboelectric series (see table “The Triboelectric Series”; paragraph 106: “important to antistatics is the middle of the list where materials that don’t show a strong tendency to behave either way”). In the table, conductive metals such as lead, aluminum, steel, nickel, copper, silver and brass appear in the middle of the table with weaker tendencies towards a positive or negative charge than materials at the far extremes of the table. 
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use copper as the conductive metal antistatic material because copper appears in the middle of the table, which Geiger indicates leads to a reasonable expectation of success in the application of antistatic materials (see paragraph 106), and further, Geiger identifies only a finite number of material options to choose from (see “The Triboelectric Series” and paragraph 106 which discloses that materials in the middle of the table should be prima facie case of obviousness exists (see MPEP 2143.I.E). Further, Geiger indicates that the effect of the antistatic layer (60) is intensified by forming the core and outer layers (54, 56) of similarly antistatic layers (paragraph 76, lines 3-7: Geiger indicates that the cover layer 54 and core 56 which is the outer wall of the chamber 22, have similar electrical and physical qualities as the antistatic layer 60 for the purpose of intensifying the antistatic attributes of the device). Thus, layers 54, 56, and 60 could reasonably all be chosen to form a stacking of copper layers.
Regarding claim 14, Hale in view of Geiger disclose the method of claim 10, as discussed above. Geiger further discloses that the antistatic material (60) is comprised of a metallic tape applied to the inner wall (claim 1, lines 6-9: tubular body has an antistatic layer adhered to the inner surface; see table “The Triboelectric Series”; paragraph 106: “important to antistatics is the middle of the list where materials that don’t show a strong tendency to behave either way”; conductive metals such as lead, aluminum, steel, nickel, copper, silver and brass appear in the middle of the table with weaker tendencies towards a positive or negative charge than materials at the far extremes of the table) and an outer wall of the airway (22) (paragraph 76, lines 3-7: Geiger indicates that the cover layer 54 which is the outer wall of the chamber 22, have similar electrical and physical qualities as the antistatic layer 60 for the purpose of intensifying the antistatic attributes of the device).  
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try a conductive metal tape as the antistatic material because the conductive metals outlined above appear in the middle of the table, which Geiger indicates leads to a reasonable expectation of success in the application of antistatic materials (see paragraph 106), and further, Geiger identifies only a finite number of material options to prima facie case of obviousness exists (see MPEP 2143.I.E). Still further, it would have been obvious to one of ordinary skill in the art to apply a metallic tape to the outer wall of the airway for the purpose of intensifying the antistatic attributes of the device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053.  The examiner can normally be reached on Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785